DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/06/2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 4-5, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sidenstick  et al (US 20160002408) in view of Sheffer et al (US 3578639) and further in view of  Hirata et al (JPH 08143663), cited in IDS and previous Office Action.
Sidenstick teaches a method of synthesis of polyamideimide (PAI) by reaction of 4,4'- methylenediphenyldiisocyanate (MDI) with trimellitic anhydride (TMA) in N-formyl morpholine (NFM).

Regarding claim 9, Kelly teaches a film obtained from the PAI above (see 0048). 
Although the reference does not teach a step of blocking isocyanate, Kelly discloses a co-solvent, which can be represented by lactam or alcohol (see 0023), which effectively blocked unreacted isocyanate groups. 
Kelly does not teach tertiary amine catalyst. 
Sheffer discloses a polyamide-imide formation by reaction of 4,4'-diisocyanatodiphenyl methane and trimellitic anhydride at the presence of phenol and cresylic acid (isocyanate blocking agents) and  triethyl amine as a catalyst (see Example 1). 


Sheffer teaches that  the blocking agents such as phenols such as phenol per se, cresylic acid, m-p-cresol, p-cresol, o-cresol, xylenol or the like can be added to the wire enamel (or to the reactant) to retard increases in viscosity on standing due to the presence of unreacted isocyanate groups (see 2:20).

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), 325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07. 

Sidenstick does not teach a step of blocking the carboxyl groups with vinyl ether group containing compound, 
Hirata teaches a preparation of a polyamide-imide resin by reacting 4,4'-diphenyimethane diisocyanate with trimellitic anhydride, adding n-butyl vinyl ether (meeting the limitations of claims 7 and 12} to the resultant polyamide-imide resin and blocking the carboxyl groups in the polyamideimide resin with vinyl ethers.
Hirata teaches that the resulting PAI resin has an excellent adhesiveness, low temperature curability and good storage stability.
Therefore, it would have been obvious to a person of ordinary skills in the art to use Hirata’s blocking procedure in order to obtain a PAI film with excellent adhesiveness, low temperature curability and storage stability.
3.	Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sidenstick  et al  in view of Sheffer et al (US 3578639) and further in view of  Hirata et al, as applied to claim 4-5, 7-10 and 12 above and further in view of Gertzmann et al (US 20080746764}, cited in previous Office Action.
Sidenstick, Sheffer and Hirata do not teach oximes as isocyanate blocking agents. 

Gertzmann teaches a synthesis of polyamideimide, obtained  from 4,4’ -methylenediisocyanate and  trimellitic anhydride {TMA) blocked with butanone oxime (see Abstract and Example 4). 

Gertzmann teaches that the PAI coating high resistance and high flexibility when the NCO groups of the polymer chains are partly blocked at the preparation stage.

Therefore, it would have been obvious to a person of ordinary skills in the art to block NCO groups of the PAI polymer chains with butanone oxime in order to obtain a coating high resistance and high flexibility.

4.	Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Sidenstick  et al  in view of Sheffer et al (US 3578639) and further in view of  Hirata et al, as applied to claim 4-5, 7-10 and 12 above and further in view of Shimeno et al (US 20100018756}, cited in previous Office Action.
Sidenstick, Sheffer and Hirata do not teach PAI film preparation method.
Shimeno discloses a method for PAI film  preparation, where the PAI solution cast onto a copper foil and dried at 100°C for 5 minutes and  subjected to a stepwise thermal treatment in an inert oven in a nitrogen stream at 200° C. for 1 hour and then  at 250° C for 1 hour (see 0092).
Note that at the first step Shimeno’s temperature is slightly higher than claimed one (i.e. 200C vs. 180C). 
Shimeno teaches that PAI film obtained by the method above has a transmittance at 500 nm of not less than 50% (see 0064)
The position is taken that since such intermediate temperature depends on apparatus design, desired film thickness, PAI structure and especially on solvent used. Thus, such parameter can be adjusted during a routine experimentation. 

Therefore, it would have been obvious to a person of ordinary skills in the art to use Shimeno’s basic procedure for PAI film preparation, since it produces a film with high transmittance value. 
Note that Shimeno does not teach a curing agent claimed. However, Sheffer uses trimethylamine as a curing catalyst.

Response to Arguments
5.	Applicant’s arguments with respect to claims 4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765